Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Amendments render the requirement moot.  
Pending claims 2, 4-25, 27-30 and are examined together.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-25, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Clauzel US 20080269282, Nestor (IDS NOL 48), Demaagd (IDS NPL 51 and 52),  .  

Base independent claim is drawn to prevention and/or treatment of migraine using a VAP-1 inhibitors as active ingredients.  Dependent claims 4-25 are drawn to structural limitations with respect to the compounds of formulae I and II.  The structural identity of, at least some of the compounds of claim 24 is unclear, see section under 112b.  Claims 27-30 are drawn to different forms of migraine.  
NPL documents cited here are Review articles filed 3/6/2020 on the subject matter of Pharmacological Management Of Migraine and Semicarbazide-Sensitive Amine Oxidase (SSAO) in the Brain.  

Claims 2, 27-30, drawn to VAP inhibition for treating migraine.
US 20080269282 teaches [00220] that compounds for the treatment or prevention of a plurality of diseases (which includes migraine) and disorders caused by or associated with SSAO activity or inappropriate activity or expression thereof. Note that Semicarbazide-sensitive amine oxidase (SSAO) is known as vascular adhesion protein-1, VAP-I. Nestor (IDS NOL 48) and Demaagd (IDS NPL 52 and 52), teach a variety of known anti-migraine agents, including a variety of antidepressants, which may well exhibit VAP-1/SSAO inhibiting activity. In fact, document Obata (IDS NPL 50) confirms such activity for a variety such agents. Moreover, Werner, US 20050171102 teaches semicarbazide derivatives with utility in treatment of migraine; the agents of document US 20050171102 may well exhibit VAP-1/SSAO inhibiting activity. In view of the purely 

Claim 24 & 25: drawn to known compounds in the treatment of migraine with preamble for VAP inhibition. 
US 6962151 teaches that carbidopa and benserazide are useful for the treatment of migraine, see claims 20 and 40.  Further, 6962151 is silent with regards to the SSAO/VAP-1 inhibiting property of carbidopa and benserazide.  However it is well-established that compound and its properties are inseparable.  Therefore the subject matter of claims 24 and 25 are rendered obvious by the teachings of ‘151.  

Claims 1, 4-23 drawn to known compounds in the treatment of migraine with preamble for VAP inhibition.
The active agents in the method are previously known pharmaceutically active agents.  The active ingredients (compounds, not applicant’s invention) fall under the scope of the compounds of taught by US 9428498.  US 9428498 teaches that the compounds have SSAO/VAP-1 inhibiting activity.  While the laundry list of treatable diseases that the compounds (having SSAO/VAP-1 inhibiting activity) according to 9428498 does not include migraine, that migraine can be treated using compounds have SSAO/VAP-1 inhibiting activity is already known to one of skill in the art because US 20080269282 teaches [00220].  Finding new use for an old compound is within the routine practice of skilled laboratory technicians.  Claims to a method of using a known compound, which motivation, one of skill in the art would be motivated to combine the teachings of 9428498 (for active ingredients) and suggestion of 20080269282 (for biochemical basis) to arrive at the instantly recited limitations.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The criticality of the claimed method rests on the active ingredient which is a chemical compound which can be defined explicitly by structure and or nomenclature. Attempting to define structure by function renders the claim vague.  

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 24 refers to the compounds by the code-names RTU-1096 and ASP8232. It is not evident that at the filing of the application the skilled person was in the position to identify the actual nature of these compounds on the basis of these code names. Moreover, the description indicates on p.75 that with "BTT1023" a 2-methylhydrazine-1-indanol compound is intended. However, in the art the name BTT1023 has been used to indicate the antibody Timolumab. The 2-methylhydrazine-1-indanol compound mentioned on p.75 has been named BTT-2052 and SZE-5298.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4-25, 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating migraine using few compounds of formula I (of narrow core structure, imidazo[4,5-c]pyridine, compounds 2-4), does not reasonably provide enablement for treating .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the relevant factual considerations.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
The claims are drawn to method of treating (and or preventing) migraine using inhibitors of VAP-1/SSAO activity.  These generic umbrella terms encompasses large number of compounds as possible active ingredients.  Further benserazide is applicant acknowledged VAP-inhibitor (and is a preferred embodiment) and one of claimed active ingredient (claim 24).  However, according to Polleri (IDS NPL 53) benserazide induces migraine attacks. Irrelevance of concomitant hyperprolactinemia.  There is nothing in 

    PNG
    media_image1.png
    101
    158
    media_image1.png
    Greyscale
.  
The notion that this single structural moiety would be predictive of the anti-migraine property of any and all compounds encompassed by 
			
    PNG
    media_image2.png
    90
    217
    media_image2.png
    Greyscale

contradicts state of the art with respect to structure and function.   Pharmacological properties are unpredictable and are ultimately tide to the chemical structure.  See “Role of the Development Scientist in Compound Lead Selection and Optimization” by Venkatesh, J. Pharm. Sci. 89, 145-54 (2000) (p. 146, left column).  Similarly, Likewise, J. G. Cannon, Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802, 784, teaches many caveats in analog design and states 

    PNG
    media_image3.png
    95
    310
    media_image3.png
    Greyscale

Specification does acknowledge that the claimed compounds are previously known with the recited biological property.  However, the issue here is claimed method of use.  In this regard the teachings of Polleri and Venkatesh/Cannon is supportive of lack of adequate disclosure for the wide breadth of the claims.  
Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the claimed method.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved”.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  The disclosure does not indicate competent technical references in the claimed method.
MPEP 2164.01(a) states,  “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557,1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  
Where the assertion of utility is unusual, difficult to treat or speculative, the examiner has authority to require evidence that tests relied on are reasonably predictive of in vivo 
MPEP 2164.05(a):  When the best efforts have failed to achieve a goal, it is reasonable for the PTO to require evidence that such a goal has been accomplished, In re Ferens, 163 USPQ 609.  Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  Tossing out the mere germ of an idea does not constitute enabling disclosure.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.

The specification does not reasonably provide enablement for method of preventing migraine.  The only established prophylactics are vaccines not the small molecule compounds such as present here.  In addition, it is presumed that “prevention” of the claimed disease would require a method of identifying those individuals who will develop the claimed diseases before they exhibit symptoms.  There is no evidence of record that would guide the skilled clinician to identify those who have the potential of becoming afflicted.
“The factors to be considered [in making an enablement rejection] have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art, and the breadth of the claims”, In re Rainer, 146 USPQ 218 

Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625